[a8kexhibit101enterpriseb001.jpg]
ENTERPRISE BANCORP, INC. Restricted Stock Agreement This Agreement is entered
into as of this 18th day of March, 2014 (the “Grant Date”) by and between
Enterprise Bancorp, Inc., a Massachusetts corporation (the “Company”), and
_____________(the “Grantee”). Capitalized terms used but not defined in this
Agreement shall have the meanings assigned such terms in the Enterprise Bancorp,
Inc. 2009 Stock Incentive Plan, as amended on January 17, 2012 (the “Plan”).
WITNESSETH THAT: WHEREAS, the Company has instituted the Plan for the benefit of
officers, employees and directors of the Company in order to provide such person
with the ability to a direct stake in the Company’s welfare; and WHEREAS, the
Compensation Committee of the Board of Directors, or the full Board of
Directors, as the case may be, of the Company has authorized the grant of shares
of the Company’s common stock to the Grantee upon the terms and conditions set
forth below; and WHEREAS, the Compensation Committee or the full Board of
Directors, as the case may be, has authorized the grant of shares of the
Company’s common stock to the Grantee pursuant and subject to the terms of the
Plan, a copy of which is attached hereto and incorporated herein; NOW,
THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Grantee agree as follows. 1.
Grant. Subject to the terms of the Plan and this Agreement, the Company hereby
grants to the Grantee, and the Grantee hereby accepts, _________ shares of the
Company’s common stock, par value $0.01 per share (the “Restricted Stock”). The
term “Restricted Stock” shall include any additional shares of stock of the
Company issued on account of the foregoing shares by reason of stock dividends,
stock splits or recapitalizations (whether by way of mergers, consolidations,
combinations or exchanges of shares or the like). 2. Vesting Schedule. The
interest of the Grantee in the Restricted Stock shall vest in accordance with
the vesting schedule attached to this Agreement as Exhibit 1, which is
incorporated herein and made a part hereof by this reference; provided that the
Administrator has the ability to accelerate the vesting schedule pursuant to
Section 2(b)(vi) of the Plan, and provided further that such vesting of shares
of the Restricted Stock shall be and hereby is conditioned upon the Grantee’s
continuing employment with the Company and continuing compliance with all
applicable employee confidentiality, noncompetition and other agreements with
the Company and any of its subsidiaries as of each date upon which such vesting
shall occur in accordance with such schedule. 3. Restrictions on Stock. Until
the termination of restrictions and the vesting of the shares of Restricted
Stock as provided in Section 2 above, none of the Restricted Stock may be sold,
assigned, transferred, pledged, or otherwise encumbered except as provided in
this Agreement.



--------------------------------------------------------------------------------



 
[a8kexhibit101enterpriseb002.jpg]
- 2 - If the Grantee’s employment with the Company is terminated for any reason,
whether with or without cause and whether voluntarily or involuntarily, then all
shares of Restricted Stock that have not yet vested as of the time of the
Grantee’s termination of employment, if any, shall be forfeited and returned to
the Company, unless the Compensation Committee of the Board of Directors, or the
full Board of Directors, as the case may be, of the Company, in its sole
discretion shall otherwise determine. 4. Rights as Stockholder. Except for the
restrictions and other limitations and conditions provided in this Agreement,
the Grantee as owner of the Restricted Stock shall have all the rights of a
stockholder, including but not limited to the right to receive all dividends
paid on such Restricted Stock and the right to vote all of the shares of such
Restricted Stock. 5. Stock Certificates. Each certificate issued for shares of
Restricted Stock shall be registered in the name of the Grantee and deposited by
the Grantee, together with a stock power endorsed in blank, with the Company or
its duly appointed transfer agent and shall bear the following (or a similar)
legend: The transferability of this certificate and the shares of stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in a Restricted Stock Agreement between the
registered owner and Enterprise Bancorp, Inc. A copy of such Restricted Stock
Agreement will be furnished to the holder of this certificate upon written
request and without charge. Upon the termination of the restrictions imposed
under this Agreement as to any shares of Restricted Stock, the Company shall
return to the Grantee (or to such Grantee’s legal representative, beneficiary or
heir) certificates, without a legend, for the shares of common stock deposited
with it or its transfer agent pursuant to this Section 5 as to which the
restrictions have been terminated. Notwithstanding the foregoing, if and to the
extent that the Company also provides to its shareholders generally a means to
hold title to shares on a noncertificated basis, then the shares of Restricted
Stock issued to the Grantee under this Agreement may be issued on such a
noncertificated basis if mutually agreed upon by the Company and the Grantee and
otherwise permissible under applicable law and the rules of any applicable stock
exchange. If any such shares of Restricted Stock are so issued on a
noncertificated basis, then the Company shall adopt alternative measures in lieu
of the foregoing stock certificate legend to ensure that the restrictions on
such shares of Restricted Stock required under this Agreement are properly
observed. 6. Tax Consequences; Withholding. The Grantee has reviewed with the
Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of the investment and the transactions contemplated by this
Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents or
representatives. The Grantee understands that the Grantee shall be liable for
any and all taxes, including withholding taxes, arising out of this grant or the
vesting of the shares of Restricted Stock hereunder. The Company shall have the
right to deduct from amounts otherwise payable to the Grantee, or to require the
Grantee to pay, any taxes required by law to be withheld with respect to the
Restricted Stock.



--------------------------------------------------------------------------------



 
[a8kexhibit101enterpriseb003.jpg]
- 3 - 7. Notice of Election Under Section 83(b). If the Grantee makes an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
and the regulations and rulings promulgated thereunder, he will provide a copy
thereof to the Company within thirty days of the filing of such election with
the Internal Revenue Service. 8. Securities and Other Laws; Lock-Up Agreement.
In any case in which in the opinion of the Compensation Committee of the Board
of Directors, or the full Board of Directors, as the case may be, of the
Company, the issue and/or delivery of shares of common stock under this
Agreement would violate requirements of federal or state securities or other
laws, or the requirements of any securities exchange on which the stock is
listed, the Company shall be entitled to postpone such issue and/or delivery
until such requirements have been met. The Compensation Committee or the full
Board of Directors, as the case may be, may require representations and
agreements from the Grantee in order to ensure such compliance with federal or
state securities or other laws or the requirements of any securities exchange.
The Grantee hereby further agrees that as a condition to his receipt of the
Restricted Stock, he will execute an agreement in a form acceptable to the
Company to the effect that the shares of such Restricted Stock shall be subject
to any underwriter’s lock-up agreement in connection with a public offering of
any securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect. 9. Grantee’s Investment
Representations. Grantee represents that he is acquiring the shares of
Restricted Stock for his own account for investment purposes and not with a view
towards distribution of the shares to the public. 10. Adjustment in Provisions.
In the event that there are any changes in the outstanding common stock of the
Company by reason of stock dividends, stock splits, or recapitalizations
(whether by way of mergers, consolidations, combinations, or exchanges of shares
or the like), the divisions of shares of Restricted Stock into parts, the
provisions for termination of restrictions on parts of Restricted Stock, and any
other relevant portions of this Agreement shall be appropriately adjusted by the
Compensation Committee of the Board of Directors, or the full Board of
Directors, as the case may be, of the Company, if necessary, to reflect
equitably such change or changes. 11. [Intentionally Omitted] 12. Termination or
Amendment of Plan. The Compensation Committee of the Board of Directors, or the
full Board of Directors, as the case may be, of the Company may terminate or
amend the Plan at any time. No such termination or amendment will affect the
parties’ respective rights and obligations under this Agreement, as and to the
extent that this Agreement then remains in effect. 13. Effect Upon Employment.
Nothing in this Agreement or the Plan shall be construed to impose any
obligation upon the Company or any of its subsidiaries to employ the Grantee or
to retain the Grantee in its employ. 14. [Intentionally Omitted]



--------------------------------------------------------------------------------



 
[a8kexhibit101enterpriseb004.jpg]
- 4 - 15. General Provisions. (a) Amendment; Waivers. This Agreement, including
the Plan, contains the full and complete understanding and agreement of the
parties hereto as to the subject matter hereof and, except as otherwise
permitted by the express terms of the Plan and this Agreement, it may not be
modified or amended nor may any provision hereof be waived, except by a further
written agreement duly signed by each of the parties; provided, however, that a
modification or amendment that does not materially diminish the rights of the
Grantee hereunder, as they may exist immediately before the effective date of
the modification or amendment, shall be effective upon written notice of its
provisions to the Grantee. The waiver by either of the parties hereto of any
provision hereof in any instance shall not operate as a waiver of any other
provision hereof or in any other instance. (b) Binding Effect. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, representatives, successors and
assigns. (c) Governing Law. This Agreement has been executed in Massachusetts
and shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts. (d) Construction. This Agreement is to be
construed in accordance with the terms of the Plan. In case of any conflict
between the Plan and this Agreement, the Plan shall control. The titles of the
sections of this Agreement and of the Plan are included for convenience only and
shall not be construed as modifying or affecting their provisions. The masculine
gender shall include both sexes; the singular shall include the plural and the
plural the singular unless the context otherwise requires. Capitalized terms not
defined herein shall have the meanings given to them in the Plan. (e) Notices.
Any notice in connection with this Agreement shall be deemed to have been
properly delivered if it is in writing and is delivered by hand or facsimile or
sent by registered mail, postage prepaid, to the party addressed as follows,
unless another address has been substituted by notice so given: To the Grantee:
To his address as set forth on the signature page hereof. To the Company:
Enterprise Bancorp, Inc. 222 Merrimack Street Lowell, Massachusetts 01852 Attn:
Mr. James A. Marcotte (f) Transfers in Violation of Restrictions Void. The
Company shall not be required to transfer on its books any shares of Restricted
Stock that shall have been sold or transferred by Grantee or otherwise in
violation of any of the provisions set forth in this Agreement or to treat as
owner of any such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.



--------------------------------------------------------------------------------



 
[a8kexhibit101enterpriseb005.jpg]
- 5 - IN WITNESS WHEREOF, the Company has caused this Restricted Stock Agreement
to be executed as a sealed instrument by its officer thereunto duly authorized
as of the date first set forth above. Date of grant: March 18, 2014 ENTERPRISE
BANCORP, INC. By: ____________________________________ John P. Clancy, Jr. Chief
Executive Officer



--------------------------------------------------------------------------------



 
[a8kexhibit101enterpriseb006.jpg]
- 6 - ACCEPTANCE Your acceptance, as of the date of grant, of the foregoing
grant of Restricted Stock in accordance with the terms and conditions of this
Restricted Stock Agreement and the terms and conditions of the Enterprise
Bancorp, Inc. 2009 Stock Incentive Plan, shall be evidenced by your electronic
delivery of the acceptance form located in InfoPath. A direct link to this
electronic acceptance form will be sent to you by email.



--------------------------------------------------------------------------------



 
[a8kexhibit101enterpriseb007.jpg]
Exhibit 1 to Restricted Stock Agreement Employee name (“Grantee”): Date of
grant: March 18, 2014 Number of shares granted: Vesting schedule: Vesting to be
based on attainment of EPS cumulative totals. When cumulative diluted earnings
per share from 1/1/2014 forward reaches $1.40, 25% of the restricted shares
granted will vest (calculation is made at the end of each quarter and restricted
stock is considered to be earned on the close of business on the day prior to
the earnings release). When cumulative diluted earnings per share from 1/1/2014
forward reaches $2.87 an additional 25% of the restricted shares granted will
vest (calculation is made at the end of each quarter and restricted stock is
considered to be earned on the close of business on the day prior to the
earnings release). When cumulative diluted earnings per share from 1/1/2014
forward reaches $4.47 an additional 25% of the restricted shares granted will
vest (calculation is made at the end of each quarter and restricted stock is
considered to be earned on the close of business on the day prior to the
earnings release). When cumulative diluted earnings per share from 1/1/2014
forward reaches $6.15 an additional 25% of the restricted shares granted will
vest (calculation is made at the end of each quarter and restricted stock is
considered to be earned on the close of business on the day prior to the
earnings release). The above cumulative diluted earnings per share is 5 % per
year compounded growth for the period 2013 to 2017. If cumulative diluted
earnings per share does not reach $6.15 by 12/31/2018 (5 years from 1/1/2014),
any unvested shares will be forfeited. __________________________________ John
P. Clancy, Jr. Chief Executive Officer



--------------------------------------------------------------------------------



 